Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to application filed May 12, 2020. Claims 1-20 were presented, and are pending examination. 

Drawings
Drawings filed on 5/12/20 are acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabos et al (US Publication 20120143405) in view of Dusik et al (US Patent 10225349).
In reference to claim 1, Cabos teaches a system for centralized management of access subnetwork selections, the system comprising:

an ICM server located at a ground center, the ICM server in operative communication with the ICM client on each of the one or more vehicles (see at least paragraph 26 lines 4-5 and paragraph 27 lines 1-4, where Cabos teaches ground based components in communication with the client airborne components);
wherein the ICM client on each of the one or more vehicles is operative to communicate with the ICM server through one or more subnetworks, which are in operative communication with a ground network, wherein the ground network communicates with the ICM server (see at least paragraphs 29 & 30, where Cabos teaches the airborne and ground components in communication via a subnetwork, and in communication with a data center and operations center on the ground).
Cabos fails to explicitly teach where the clients are IP based and are on an onboard server of the vehicle.
However, Dusik teaches client applications 122 located onboard a SDK server 120 (see Dusik, at least column 3 lines 31-35), and further teaches the client applications are web-based, ie IP based (see Dusik, at least column 2 lines 34-38). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Cabos based on the teachings of Dusik for the purpose of onboard aircraft components being enabled for and capable of web based communication.
In reference to claim 2, Cabos teaches aircrafts, see at least Figure 1 #11.
In reference to claim 3, this is taught by Dusik, see at least column 5 lines 14-16 which teaches SATCOM communication.
In reference to claim 5, this is taught by Cabos, see at least paragraphs 45 & 48, which teaches communication, control, and flow management.
In reference to claim 6, this is taught by Cabos, see at least paragraphs 45 & 48, which teaches data analysis of aircraft information and performance.
In reference to claim 7, this is taught by Cabos, see at least paragraphs 45 & 48, which teaches flight/aircraft support services.
In reference to claim 8, this is taught by Dusik, see at least column 7 lines 14-15 and item #906, which teaches a client API which enables communication between applications.
In reference to claim 9, this is taught by Dusik, see at least column 3 lines 32-34, which teaches applications in communication with the client.
In reference to claim 10, this is taught by Dusik, see at least column 3 lines 32-41 which teaches legacy applications which communicate with the client
In reference to claim 11, this is taught by Dusik, see at least column 7 lines 14-26, which teaches a client API which enables communication between applications.
In reference to claim 12, this is taught by Dusik, see at least column 2 lines 23-25, which teaches electronic flight bags
In reference to claim 13, this is taught by Cabos, see at least paragraph 39 and paragraph 40 lines 1-4, which teaches status data for the onboard application.
In reference to claim 14, this is taught by Cabos, see at least paragraph 31, paragraph 40 lines 5-9 and Figure 3 #78, which teach routing onboard communication for aircraft management functions, and providing data paths to the ground network.
In reference to claim 15, this claim is a slight variation of claim 1 above and is therefore rejected based upon the same rationale.
In reference to claim 16, this is taught by Cabos, see at least paragraph 49, which teaches authorized application communication (by authorized personnel) from the ground server.
In reference to claim 17, this claim is a slight variation of claim 8 above and is therefore rejected based upon the same rationale.
In reference to claim 18, this claim is a slight variation of claim 10 above and is therefore rejected based upon the same rationale.
In reference to claim 19, this is taught by Cabos, see at least paragraph 51, which teaches providing flight information as a service.
In reference to claim 20, this claim is a slight variation of claim 7 above and is therefore rejected based upon the same rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cabos et al (US Publication 20120143405) in view of Dusik et al (US Patent 10225349) in further view of Judd et al (US Publication 20190090180).
In reference to claim 4, Cabos fails to explicitly teach air-to-ground cellular communication and AeroMACS communication technology. However, Judd teaches communication management between aircraft and ground networks and discloses mobile air-to-ground and AeroMACs networks (see Judd, at least paragraph 13). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Cabos based on the teachings of Judd for the purpose of enabling and managing air and ground communications using industry standard technologies.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
February 2, 2022